PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,378
Filing Date: 30 Sep 2019
Appellant(s): ARMS Pharmaceutical LLC



__________________
Nathan Lewis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2005/0163727) in view of Robinson et al. (US 2006/0134020).
Doyle et al. disclose oral compositions that are used to reduce the risk of developing conditions such as severe respiratory infections (paragraph 0026). The compositions may be formulated into sprays, mouthwashes, gels and irrigation fluids (paragraph 0076). Therapeutic agents include cetylpyridinium chloride (paragraph 0025). Among preferred antimicrobial agents include chlorhexidine, triclosan, triclosan monophosphate, cetyl pyridinium chloride, and essential oils. These agents may be present at levels of at least about 0.01% by weight of the composition (paragraph 0056). The preferred antimicrobials are those that are selective for gram negative anaerobes known to be involved in periodontal disease, such as P. gingivalis, B. forsythus, A. actinomycetemcomitans, T. denticola, T. socranskii, F. nucleatum, and P. intermedia. Also preferred are antimicrobials that are effective against other oral cavity strains such as L. acidophilus, L. casei, A. viscosus, S. sobrinus, S sanguis, S. viridans, and S. mutans. Non-abrasive gels include from about 0.1% thickening agent and a humectant from 10% to about 55% (paragraph 0087). Mouth sprays include water and humectant from 0 to about 50% (paragraph 0092). Thickening agents include sodium carboxymethyl cellulose and xanthan gum (paragraph 0117). A mouthwash comprises 19% glycerin, 0.3% sodium carboxymethyl cellulose and 0.05% cetylpyridinium chloride (Example 5C). Therefore, the composition should make a barrier when applied because it comprises a combination of a carbohydrate gum and a humectant in an amount within the range recited by the instant claims. The compositions are applied to contact the oral cavity for at least about 10 seconds. The method often involves expectoration of most of the composition following such contact. The frequency of such contact is preferably from about once per week to about four times per day, more preferably from about thrice per week to about three times per day, even more preferably from about once per day to about twice per day. The period of such treatment typically ranges from about one day to a lifetime. For particular oral care diseases or conditions, the duration of treatment depends on the severity of the oral disease or condition being treated, the particular delivery form utilized and the patient's response to treatment. 
Robinson et al. disclose mouthwash compositions. The pH of mouthwashes suitable for the compositions range from about 4.5 to about 9 (paragraph 0038). The mouthwash compositions comprise humectants such as glycerin (paragraph 0039) and water (paragraph 0055). Antimicrobials include cetylpyridinium chloride (paragraph 0065). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the mouthwashes of Doyle et al. a pH ranging from 4-7 motivated by the desire to make the compositions with a suitable pH for the oral cavity.    
In regard to the dosage, the amount of antimicrobial in the composition is encompassed by the instant claims. The compositions should also effectively reduce the microbial load on the surface of the mucosa. 

Rejection 2
 Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,535,646. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as both sets of claims recite method of inhibiting microorganisms that cause infectious diseases using the same compositions wherein each component is used in the same concentration range. The patented claims differ from the instant claims insofar as instant claims are genus claims of the patented claims. 
Therefore, the instant claims are obvious over the patented claims. 

Rejection 3 
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,992,893. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the patented claims insofar as they disclose a method of using the compositions. However, it would have been obvious to one of ordinary skill in the art to have used the composition of the patented claims in the method of instant claims because it is the same composition and the patented claims recite that the composition is a barrier forming composition having antimicrobial properties. 
Therefore, the instant claims are obvious over the patented claims. 

Rejection 4
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,398,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the patented claims insofar as they disclose a method of using the compositions. However, it would have been obvious to one of ordinary skill in the art to have used the composition of the patented claims in the method of instant claims because it is the same composition and the patented claims recite that the composition is a barrier forming composition having antimicrobial properties. 
Therefore, the instant claims are obvious over the patented claims. 

Rejection 5
Claims 31-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-30 of copending Application No. 16/502,993 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the copending claims insofar as they disclose a method of using the compositions and the copending claims recite a composition and a method. However, it would have been obvious to one of ordinary skill in the art to have used the composition of the copending claims in the method of instant claims because it is the same composition and the copending claims recite that the composition is a barrier forming composition having antimicrobial properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Response to Argument
Rejection 1
Appellant argues that changing the pH of the primary reference by modifying with the secondary reference would alter the compositions. A person of ordinary skill in the art cannot simply produce a composition with a changed property (such as pH) just because such property is disclosed for a different composition. Furthermore, the reason provided to modify the reference is not actually a valid reason to modify, because the primary reference is already suitable for the purported reason to modify. The Examiner (according to Appellant) argues that it would be obvious to have the neutral or acidic pH as required by the claims, motivated by desire to make the composition have a suitable pH for the oral cavity. But Doyle’s composition is already disclosed and exemplified as suitable for the oral cavity. (See Abstract and Example 6.) Thus, this is not a motivation to modify since it is already suitable.
	The Examiner disagrees and submits that the secondary reference was used to disclose and support that pH values of less than 7 are known in the art and the pH teaching of Doyle is referring to the compositions comprising chlorite, which is absent in Example 5C used for the basis of the instant rejection. One of ordinary skill in the art would reasonably conclude that the composition of Doyle referred to in the Office Action has a pH of less than 7 because the compositions comprises a sodium benzoate/benzoic acid buffer. These buffers yield a pH of less than 6. 
The pH is calculated assuming 100 g of composition (100 mL).
Sodium benzoate: 0.05 * 1 mol /144.10 g = 3.469 * 10-4
[A-] = 3.469 * 10-4  / 0.1 L   = 0.003467 
Benzoic acid: 0.005 * 1 mol/122.121 g = 4.0943 * 10-5
[HA] = 4.0943 * 10-5 / 0.1 L = 4.0943 * 10-4
pH = pKa + log ([A-]/[HA]) = 4.20 + log (0.003467 / 4.0943 * 10-4) = 4.20 + 09278 = 5.13.

Therefore, the composition of Ex. 5C, which has a pH of about 5.13 based on the buffer, meets the limitations of the instant claims and one would not have to modify the actual compositions of Doyle to reach a pH of less than 7. 

Appellant argues that Doyle is focused on compositions with chlorite ion as the antimicrobial (see paragraphs [0060] to [(0063]). The lone example of actual use of the composition (Ex. 6) was for a composition with chlorite ion. Each of the embodiments that contain chlorite are also disclosed to have different ranges of pH.(see paragraphs [0070] to [0074]) all of which are too basic to meet the requirements of the claims. Furthermore, the only actual example that was tested had a pH of 10. (See paragraph [0173].) Acidic vs basic pH conditions can affect numerous properties of an aqueous composition. Modifying the Doyle composition from basic to neutral/acidic would not be a modification undertaken without significant reason to do so, and even then, a reasonable expectation of success would be in question. Here there is no reason to modify the basic pH of Doyle to an acidic range, and consequently the rejections for obviousness should be withdrawn.
The Examiner disagrees and submits that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. See MPEP 2123, I. It appears that Appellant is focused on one teaching of the reference and has not considered the other embodiments clearly represented by the examples of Doyle. Specifically, the examples in Example 5, which has compositions that do not comprise a chlorite or any component that would give a pH of above about 7, especially Ex. 5C, which comprises a sodium benzoate/benzoic acid buffer. This buffer would lead to a pH of about 5 as shown above. In regard to testing the examples, there is no statutory requirement for the disclosure of a specific example — a patent specification is not intended nor required to be a production specification. Therefore, not all examples have to be tested to be enabled or encompassed by the reference. Although 5C was not tested, it is an embodiment of Doyle and meets the limitations of the appealed claims. 

Appellant cites as further support for this, and evidence of teaching away, the several documents that were referenced and cited in an IDS. Bescos describes the effects of chlorhexidine (CHX) on the pH of the mouth, and the fact that an acidic mouth pH should be avoided. The Examiner mentioned in the Advisory Action that chlorhexidine is not exemplified by Doyle (it is, see Example 4B), but, regardless, the point is that this teaches against using acidic pH in a periodontitis prevention formula. The Lenander-Lumikari reference, also cited in the Bescos article discusses the factors contributing to dental disease and acids in the mouth. While only two articles are provided, there are multiple internal citations in the quotations supporting the fact that an acidic pH results in poor conditions for oral health.
The Examiner disagrees and submits that chlorhexidine is not included in mouthwash 5C of Doyle. Therefore, Appellants support does not teach away from compositions having a pH of less than 7 because Doyle doesn’t teach away from compositions having a pH of less than 7 and actually exemplifies a composition that would have a pH of less than 7 based on the presence of an acidic buffer and the absent of a base above 7. In regard to multiple citations, the secondary reference supports that compositions with pH values below 7 are beneficial to the oral cavity. Therefore, Appellant's support does not teach away from compositions having a pH less than 7 because 5C would have a pH of less than 7 and there is support that shows compositions with pH values of less than 7 are suitable for the oral cavity. 

Appellant surmises that, in view of a composition with basic pH, absent a strong motivation, one of skill in the art would (1) not be motivated to use an acidic pH and a cationic antimicrobial, such as a quaternary ammonium compound (which includes chlorhexidine) because (1) it reduces the pH in the mouth, which is associated with demineralization of tooth enamel, and (2) it may react with anionic chemicals resulting in inactivation of antimicrobial activity. In the Advisory Action, the Examiner addressed point (1), arguing that pH is a matter of degree and arguably little or no support) that it would still be obvious to be somewhat acidic. However, point (2) was not addressed at all. Thus, modifying the pH of Doyle, which was focused on preventing periodontal disease by using a basic pH composition that included a chlorite ion antimicrobial, would not be an obvious endeavor. The evidence does not suggest there would be a reasonable expectation of success in such a modification. In fact, if anything, the evidence shows that a modification to have an acidic pH would render Doyle unsuitable for its intended purpose.
	The Examiner disagrees and submits in regards to point (1), one of ordinary skill in the art would reasonably conclude based on the components of Example 5C that the composition has a pH of no more than “about” 7. In regards to point (2), Appellant appears to assert that the pH would cause the problem of inactivation. The pH of Ex. 5C would be below 7 and therefore one would not be concerned about the inactivation of antimicrobial activity. Furthermore, Doyle discloses other purposes besides treating periodontal disease. This is just one objective. Therefore, one of ordinary skill in the art would not be deterred from making compositions with pH values lower than about 7. 

Appellant argues that the Examiner argued that Doyle also encompasses compositions that do not have chlorite ion. This is correct, but the rejection and Applicant’s argument are against obviousness, and the only pH Doyle teaches is basic and is outside of the range of the claims. Doyle is directed to preventing periodontal disease, and Applicant has shown through other prior art, why it would not be obvious to modify Doyle to have an acidic pH. In addition, while the Advisory Action mentioned that no other component in the cited Example would appear to raise the pH above 7, only addressing two other listed components does not adequately support this, when the only pH provided by Doyle is basic. Furthermore, no testing of properties was performed on the Examples now cited by the Examiner, so the pH of that composition is unknown. 
The Examiner disagrees and submits that the high pH was only taught for those compositions comprising chlorite. This high pH does not appear to be the case or required for all the disclosed compositions. Doyle teaches “the present invention relates to promoting and enhancing whole body health or overall systemic health in humans and other animals, by use of topical oral compositions comprising one or a mixture of antimicrobial agents, which effectively control bacterial-mediated diseases and conditions present in the oral cavity and inhibit spread of oral pathogenic bacteria, associated bacterial toxins and endotoxins and inflammatory cytokines and mediators prompted by these oral pathogens. More particularly, the present invention relates to methods of using the present topical oral compositions to reduce the risk in development of cardiovascular disease, stroke, atherosclerosis, diabetes, severe respiratory infections, premature births and low birth weight, post-partum dysfunction in neurologic and developmental functions, and associated increased risk of mortality by treating and preventing diseases and conditions of the oral cavity” (paragraph 0001). Therefore, the reference is not only concerned with periodontal disease. Further although the pH is not disclosed, one of ordinary skill in the art would recognize that a buffer was used in the compositions of Doyle. These buffers regulate the pH. Therefor it may be reasonably concluded that the pH of Ex. 5C is less than “about” 7 based on the components, specifically the buffer system. 

	Appellant surmises that the Doyle reference focuses on a chlorite ion containing composition, only shows effectiveness in dogs with a sodium chlorite containing composition, and then only after 9 months of application, with a composition having a pH of 10 and the only disclosed pH ranges are all basic and above the range stated in the claims. It is respectfully submitted that it would not be obvious to import the pH of a different composition (Robinson) to make it acceptable for the oral cavity (Doyle is already taught to be acceptable for oral cavity), nor would it obvious to use a composition that has no disclosure of pH and was never tested for effectiveness for preventing periodontitis (not even in animals), and was not taught to be effective for a method of “trapping, killing, or otherwise neutralizing microorganisms” with an unknown therapeutically effective amount also required by the claims. It should be dispositive that an acidic pH is a non-obvious modification because the prior art previously submitted by Applicant, Bescos and the Lenander-Lumikari, shows that an acidic pH contributes to poor dental health/periodontitis, which is contrary to the very purpose of Doyle and would destroy or hinder its intended purpose.
	The Examiner disagrees and submits that Doyle is not only focused on compositions comprising chlorite. This is supported by other examples disclosed by Doyle. Further, the secondary reference supports that acidic pH oral compositions are suitable for the oral cavity and improve dental health when it discloses that the pH suitable for the mouthwash compositions range from about 4.5 to about 9 (paragraph 0038). In regard to the pH of propylene glycol, Ex. 5C has a buffer, which has the job of stabilizing a composition’s pH. One would reasonably conclude that if a buffer having a pH of around 5 was used, that the desired pH of the composition would be less than 7. If a higher pH was desired, one would reasonable conclude that a buffer with a higher pH would be desired. Further, the composition of Ex. 5C has a monobasic sodium phosphate mononhydrate which has a pH of about 7. Considering the sodium benzoate/benzoic acid buffer and the sodium phosphate was used together, one would reasonably conclude that propylene glycol would not control the pH of the composition. Especially considering the propylene glycol does not appear to be a pH adjusting agent. It is further noted that agents such as cetylpyridinium chloride are more stable at lower pH values. Therefore, it would have been obvious to have made the compositions of Doyle comprising cetylpyridinium chloride with a pH below 7 to make sure it is stabilized. This is further supported by the examples of Doyle. All of the compositions comprising cetylpyridinium chloride lack a basic pH adjuster or buffer. Attention is also directed to Example 2 of Doyle. Example 2 is a two part composition where the two parts are mixed together in a 1:1 ratio to yield a composition with a pH of approximately 7.5. the Dentifrice phase comprises propylene glycol as in the case of Ex. 5C. the chlorite phase has a pH of 10 and comprises basic components sodium carbonate, sodium bicarbonate, sodium hydroxide and chlorite. One would reasonably conclude that if propylene glycol made the dentifrice phase a basic pH, as suggested by Appellant, the combination of the dentifrice and the chlorite phase would not yield a final composition having a pH of 7.5. Therefore, the propylene glycol does not appear to raise the pH above 7 and the mouthwash of Ex. 5C is also not a pH over 7 due to the propylene glycol.  

Appellant argues that Doyle discloses treating a host of different maladies, which are allegedly affected by poor dental and/or gum health. This connection is tenuous and unsupported. No evidence of this is provided in Doyle and the entirety of Doyle’s examples with one unrelated exception are only disclosures of making the composition—not of using the composition or showing its effectiveness. The Examiner’s arguments that Doyle is enabled for treating dental diseases and the general statement that a reference may be relied upon for what it discloses. Yet this does not address the specific features of claims 32, 38, 39, 44, 45, and 47, which are the claims that Applicant has provided an argument for the lack of enablement of the Doyle reference. Doyle’s conjecture, and lack of any human evidence, lack of any short term testing, and lack of any quantifiable results, would not be enabling to a person of ordinary skill in the art to make obvious the claims for which lack of enablement was argued. Doyle’s only example of testing of the composition was on dogs for a gum condition. This result was merely an unquantified observance and was not related to any evidence of germ killing, sustained germ killing, killing of any particular virus, bacterium, or fungi, or safe and effective use in humans. It is respectfully submitted that this has nothing to do with what is required by claims 32, 38, 39, 44, 45, and 47—and Doyle is not enabled for what it would have to be alleged to teach to anticipate or make obvious these claims. In view of the provided reference cited in the IDS, it seems likely that the use of a basic pH mouthrinse, causing the pH in the dog’s mouths to rise to more basic levels may have been the only active factor in lessening the attachment loss. This is also a very feature that is not present in the claims, which exacerbates the lack of enablement. 
	The Examiner disagrees and submits that Doyle does not need to test each and every embodiment in order to be enabling. Doyle discloses references in the background that support maintaining good oral health helps alleviate and treats different maladies (paragraph 0002 to 0008). Therefore, if you treat the dental condition, you help treat the other maladies. In regard to not testing in humans, it is not required that human testing be performed for a disclosure to be enabling. It is a practice that compositions are first tested in vitro and then animal testing to show effectiveness. Further the compositions disclosed in Doyle are ingredients used in oral care compositions. Therefore, there is no reason to believe that the compositions would not be effective or that the disclosure is not enabled. This is further supported by Appellant’s own disclosure. It appears that Appellant has only tested one type of composition with 3 specific components. However, the claims are broad in regard to all three of the essential components. This supports that not every embodiment needs to be tested or exemplified in order to satisfy the requirement of Enablement.  In regard to claims 32, claim 32 recites that the method is not administered for prevention or treatment of dental disease only. Doyle discloses these components are used to treat conditions that are connected to dental disease. The support that these conditions can be treated by treating dental conditions is in the background of Doyle. In regard to claim 38 reciting reduction of microbial burden, cetylpyridinium chloride is used in the instant specification in an amount of 0.05%. This is the same amount used in Ex. 5C of Doyle. Doyle also comprises a carbohydrate gum and humectant encompassed by the amounts of the instant claims. Therefore, Doyle meets the limitation of claim 38. In regard to 39, the compositions are mouthwashes for humans. In regard to claims 44 and 45, Doyle teaches P. gingivalis is associated with periodontal disease and the compositions are used to treat periodontal disease. Further the compositions of Doyle comprise cetylpyridinium chloride, which Appellant exemplifies as an embodiment in the instant invention. Therefore, it is reasonable to conclude that the composition of Doyle treats P. gingivalis.   In regards to claim 47, the claim recites viral microorganism. The compositions of Doyle comprise all the components of Example 7 of the instant specification in the amounts encompassed by the instant claim, therefore the composition of Ex. 5C, which is not basic, of Doyle should reduce viral load absent evidence to the contrary. 

	Appellant argues that to be enabling prior art, the reference must put one of ordinary skill in the art in possession of the claimed invention. MPEP 2121.01. It is respectfully submitted that Doyle’s disclosure is filled with conjecture and only a single example of actual testing of a composition on dogs. This does not rise to the level of what is required under MPEP 2121.01 for the specific features of claims 32, 38, 39, 44, 45, and 47.
	The Examiner disagrees and submits that one reading the disclosure of Doyle would be able to make and to use each of the compositions disclosed therein. Doyle discloses the amount of each component of the mouthwash. One of skill in the art would be able to make and use the mouthwashes of Doyle without undue burden. The compositions are mouthwashes and one of skill in the art would know how to use a mouthwash. 

Appellant argues claim 32 specifically requires treatment for something other than dental disease (Doyle only tests gum attachment loss). There is no enabling disclosure for treatment for a condition other than dental disease in Doyle. Doyle’s only example is a 9 month long treatment for a dog to determine attachment loss on its teeth and gums. It otherwise just filled with unsupported conjecture.
The Examiner disagrees and submits that compliance with the enablement  requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, does not turn on whether an example is disclosed. An example may be "working" or "prophetic." A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved. See MPEP 2164.02. Doyle discloses a prophetic example. Further an applicant need not have actually reduced the invention to practice prior to filing. See MPEP 2164.02, I. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. Doyle discloses a mouthwash composition and gives amounts of each component disclosed in the mouthwash. The dental art is a developed art and it would not require undue experimentation to make and use the mouthwashes of Doyle. Therefore, Doyle is not required to reduce every disclosed composition to practice. 

Appellant argues that there is also no disclosure of a “therapeutically effective amount” for treatment for something other than dental disease. Thus, there is no prima facie case of obviousness. In the Advisory Action, the Examiner conjectures that the efficacy would be dependent on the amount and type of antimicrobial, but this merely states a narrower problem, not the solution, i.e., an actual effective dosage. Furthermore, it ignores the safe limits of concentrations of antimicrobials and the barrier-forming components of the composition. This is contrast to the numerous examples showing that the composition was safe on engineered human oral mucosa. See Examples 10-26 pointing to the prior patent publication. The addition of Robinson does not cure either of these defects.
The Examiner disagrees and submits that the compositions of Doyle are used to treat dental conditions that would lead to alleviating other conditions of the body. This would encompass treating these other conditions. Further, the composition of Doyle not only disclose methods that are encompassed by the instant claims, they disclose compositions that are encompassed by the instant claims. It is again asserted that Ex. 5C of Doyle discloses all the components recited in the instant claims in amounts encompassed by the instant claims. Therefor a therapeutically effective amount is disclosed by Doyle. 

Appellant argues claim 38 requires a certain level of microbial burden reduction (Doyle does not address or test for this). First, this simply is not disclosed in the cited references. Thus, there is no prima facie case for this reason. Second, this cannot be considered to be an enabling disclosure for the microbial burden reduction recited in the claim. Finally, hearkening back to claim 31 from which claim 38 depends, there is also no disclosure of a “therapeutically effective amount” for reducing the microbial burden as claimed. This is contrasted with the data on microbial burden reduction in Examples 170-198.
The Examiner disagrees and submits that in regard to claim 38 reciting reduction of microbial burden, cetylpyridinium chloride is used in the instant specification in an amount of 0.05%. This is the same amount used in Ex. 5C of Doyle. Doyle also comprises a carbohydrate gum and humectant encompassed by the amounts of the instant claims. Therefore, Doyle discloses the “therapeutically effective amount”. Additionally, there would be no undue burden to experiment to find effective amounts for humans considering that Doyle provides a starting point of 0.01% and that antimicrobials are commonly used in the well-established dental art. Therefore, Doyle meets the limitation of claim 38.

Appellant argues that claim 39 is directed to humans. In contrast, Doyle only tests on a dog. Thus, it is not enabled for treatment of humans. This is contrasted to the numerous safety trials on engineered human mucosa (Examples 1-26), and clinical trials (Examples 170-198 and Example 256) that were performed on the composition disclosed herein with humans.
The Examiner disagrees and submits that claim 39 discloses mouthwashes for humans. As pointed out before, the dental art is a well-established art. Doyle provides enough of a disclosure for one to make and use the compositions of Doyle. Therefore, Doyle is enabled for making and using compositions for humans. 

Appellant argues that hearkening back to claim 31 from which claim 39 depends, there is also no disclosure of a “therapeutically effective amount” for treatment of humans. This is contrasted with the disclosure of human dosage regimens (paragraph [64] to [68]), treatment amounts (paragraph [2]) and human clinical trials (Examples 170-198 and Example 256).
	The Examiner disagrees and submits that the Ex. 5C of Doyle comprises 0.05% of cetylpyridinium chloride, 19% of a humectant, and 0.3% of a carbohydrate gum. Further the mouthwashes are for humans as made clear by the Abstract of Doyle.  Therefore, Doyle does disclose a “therapeutically effective amount” for treatment of humans. 

Appellant argues that claim 44 recites specific microorganisms that are that are subject to the method of trapping, killing, or otherwise neutralizing. Doyle tests for none of these and is not enabled for this. Furthermore, an effective amount is not identified for trapping, killing, or neutralizing these microorganisms in the references. This stands in contrast to the numerous Examples (E.g., 43- 153 and 162-198) in the present application that showed reduction in microbial load of these microorganisms. Claim 45 is similar to claim 44, but includes a larger group of microorganisms. The same arguments apply as were made for claim 44, although the scope of the claim is somewhat different.
The Examiner disagree and submits that in regards to claims 44 and 45, Doyle teaches P. gingivalis is associated with periodontal disease and the compositions are used to treat periodontal disease. Further the compositions of Doyle comprise cetylpyridinium chloride in an amount encompassed by the claims and used in the disclosed examples of the instant specification. Therefore, it is reasonable to conclude that the composition of Doyle treats P. gingivalis.   In regard to enablement, the reference is not required to test every composition in order for the reference to be enabled. The dental art is a well-established art and one of skill in the art would be able to make and use the compositions of Doyle without undue experimentation. 

Appellant argues that claim 47 requires “the microorganisms are viral microorganisms.” There is nothing in Doyle that addresses killing, trapping or neutralizing viral microorganisms. There is some conjecture about indirectly improving some viral conditions (paragraph [0136]), but this is different than directly killing, trapping or neutralizing viruses. Doyle does not disclose this feature, nor does it enable it.
The Examiner disagrees and submits that the claim recites viral microorganism. The compositions of Doyle comprise all the components of Example 7 of the instant specification in the amounts encompassed by the instant claim, therefore the composition of Ex. 5C, which is not basic, of Doyle should reduce viral load absent evidence to the contrary. 

Appellant argues claim 33 recites “wherein the dosage is about 1 ml to about 10 ml.” This provides more specificity to the “therapeutically effective amount” recited in claim 1 for trapping, killing, or neutralizing microorganisms. This feature distinguishes from the dosage used in the Examples of the Doyle reference, which mentioned only 15 and 30 ml, in paragraphs [141] and [162].
The Examiner disagrees and submits that the dosage is a result effective variable and it would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the dosage to obtain the desired therapeutic effect. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Further the claim recites “about 10”, which really would not appear to be a huge difference from 15 ml in regard to a mouthwash. Further Appellant has not shown that this dosage is critical in obtaining the desired therapeutic effect. 

Appellant argues that claim 49 recites a range of humectant that is not taught in Doyle for a mouthwash. The Examiner points to Example 5C, stating that the glycerin is 19%. This is outside the range of claim 49. It is respectfully submitted that extending the term “about” to 26.7% (4/15) more than the top of the stated range of 15%, and about 50% (4/(15-7)) more than the total range claimed of about 7 to about 15, is not a reasonable interpretation of the term “about.” A reasonable interpretation in light of the specification would be to extend the range to account for conventional rounding and instrument accuracy and reproducibility limitations, neither of which would go so far as to cover 19% with the claim term “about 15%.” 
The Examiner disagrees and submits that the difference between 19% and 15% would be encompassed by the term “about” in light of the instant specification and the appealed claims, which discloses that the amount of humectant may be up to 65%. Therefore, one of ordinary skill in the art would reasonably conclude that 4% would not change the properties of the compositions to make it inoperable for its desired purpose. Furthermore, the amount of composition is 100%. One would reasonably conclude that 4% of the humectant would not drastically change the composition.

Rejections 2 to 4
	The Examiner submits that Appellant has not argued the merits of these rejections. Therefor the rejections are maintained.

Rejection 5
Appellant submits that the double-patenting rejection over US 16/502,993 be held in abeyance until claims are allowed in this application. Therefor the rejection is maintained. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEZAH ROBERTS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.